SERVICES AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is dated as of 14 August, 2009, by and
between  Jurg Walker of 4 Hardstrasse, Birsfelden, 4127, Switzerland (“JW”) and
DEMATCO GROUP CORP. (“Dematco”) Vanterpool Plaza, Wickhams City I, Road Town,
Tortola, British Virgin Islands,  (together the “Parties”).


RECITALS
 
A..           DEMATCO is currently arranging a merger between First Corporation
(“First Corp”), a Colorado incorporated company traded on the OTC-BB in the USA,
and Acquma Holdings Limited (“Acquma”), a BVI incorporated private company.
Dematco is seeking parties interested in investing in the merged company First
Corporation.
 
B.             JW wishes to act as introducer of parties interested in investing
in the merged company First Corporation to Dematco.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 
AGREEMENT
 
1.           Term.  Except as otherwise expressly provided herein, this
Agreement shall commence as of the date hereof and shall continue until the
earlier of the onward sale of the First Corporation shares upon issue and
listing of the First Corp shares on the OTC-BB and 31 December 2009 (the
“Term”).
 
2.           Initial Services  JW will introduce Dematco to parties known to JW
whom he believes would become investors in the merged company First Corp.
 
3.           Remuneration As remuneration for such introductions Dematco will
pay to JW an amount equal to 10% (ten per cent) of all remuneration received by
Dematco from First Corp and Acquma, both in cash and stock in either company.
 
4.           Notification Dematco will notify JW of :
 
i)
the confirmation of listing of the newly issued shares of First Corp on  the
OTC-BB Market; and

 
 
ii)
the total amount received by Dematco by way of fees and commissions earned by
Dematco from Acquma and/or First Corp.


 

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties of  JW.
 
(a)           Authorization.  JW is duly and legally authorized to enter into
this Agreement and has complied with all laws, rules, regulations, charter
provisions and bylaws to which he may be subject and that by appending his
signature to this Agreement binds himself to the terms of this Agreement.



(b)           No Breach or Default.  The execution and delivery of this
Agreement and the performance of his obligations hereunder by JW will not
conflict with any provision of any law or regulation to which JW is subject.



(c)           No Actions. There is no proceeding, action, investigation or
litigation pending or threatened against JW which, individually or in the
aggregate, may have a material adverse effect on this Agreement or any action
taken or to be taken in connection with JW’s obligations contemplated herein, or
which would be likely to impair materially JW’s ability to perform under the
terms of this Agreement.



6.           Representations and Warranties of Dematco.
 
(a)           Authorization.  Dematco is duly and legally authorized to enter
into this Agreement and has complied with all charter provisions and bylaws to
which it may be subject and that the undersigned representative is authorized to
act on behalf of and bind Dematco to the terms of this Agreement.


(b)           Binding Obligations.  Assuming due authorization, execution and
delivery by each other party hereto, this Agreement and all of the obligations
of Dematco hereunder are the legal, valid and binding obligations of Dematco,
enforceable in accordance with the terms of this Agreement, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors' rights generally and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).

 
2

--------------------------------------------------------------------------------

 


(c)           No Breach or Default.  The execution and delivery of this
Agreement and the performance of its obligations hereunder by Dematco will not
conflict with any provision of any law or regulation to which Dematco is subject
or by which any of its assets may be bound or conflict with or result in a
breach of or constitute a default under any of the terms, conditions or
provisions of any agreement or instrument to which Dematco is a party or by
which it or any of its assets may be bound, or any order or decree applicable to
Dematco.



(d)           No Actions. There is no proceeding, action, investigation or
litigation pending or threatened against Dematco which, individually or in the
aggregate, may have a material adverse effect on this Agreement or any action
taken or to be taken in connection with Dematco’s obligations contemplated
herein, or which would be likely to impair materially Dematco’s ability to
perform under the terms of this Agreement.



7.           Indemnification.  From and after the date hereof, each of the
Parties shall defend, indemnify and hold harmless the other or its respective
agents, affiliates, employees, contractors, officers, directors and
representatives against and from any and all liability for, and from and against
any and all losses or damages such party may suffer as a result of any claim or
threatened claim that such party shall incur or suffer as a result of: (a) any
act or omission of such party’s agents, affiliates, employees, contractors,
officers, assignees, directors and representatives in connection with such
party’s obligations under this Agreement; (b) the breach or inaccuracy of any of
such party’s representations or warranties as set forth in this Agreement; or
(c) the breach of any of such party’s covenants as set forth in this Agreement;
provided however, that such party shall not be liable to any other party or such
party’s agents for any portion of any of the foregoing amounts resulting from
such other party’s breach of this Agreement, or the willful malfeasance, bad
faith or gross negligence of the such other party or its agents.
 
8.           Survival.  The provisions set forth in Sections 5, 6, and 7 shall
survive the termination of this Agreement.
 
9.           Entire Agreement; Modification.  This Agreement constitutes the
entire and complete agreement between the parties hereto with respect to the
subject matter hereof and supersedes and replaces all prior agreements,
commitments, communications, representations and understandings, both written
and oral, between the parties with respect to the subject matter hereof.  This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by each of the parties.

 
3

--------------------------------------------------------------------------------

 
 
10.         Notices.  All notices, requests, demands, claims and other
communications required or permitted to be given or made hereunder must be in
writing and, unless expressly agreed otherwise, by e-mail at latest email
address, or if an email is not practical or is returned, then by post.  Any
notice, request, demand, claim, or other communication hereunder shall be deemed
duly given and received (a) if personally delivered, when so delivered, (b) if
mailed, five (5) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below, (c) if sent through an overnight delivery service
in circumstances to which such service guarantees next day delivery, the next
Business Day following being so sent, and (d) if sent by electronic facsimile or
email, once such notice or other communication is transmitted to the fax number
specified below and the appropriate printed confirmation of transmission is
received, provided that such notice or other communication is promptly
thereafter mailed in accordance with the provisions of clause (b) above or sent
by overnight delivery service in accordance with clause (c) above:

 
If to Jurg Walker, addressed to
 
Jurg Walker
4 Hardstrasse
Birsfelden
4127, Switzerland
E-mail
Fax
 
If to DEMATCO, addressed to:
 
Dematco Group Corporation
C/o J Nunn FCA
271 St Albans Road
Hemel  Hempstead, Hertfordshire
HP2 4RP
Attn:  T. Ramsden
Email: terryramsden@hotmail.com
Fax:  +44 20 8348 1088

 
Either party may give any notice, request, demand, claim or other communication
hereunder using any other means (including, without limitation, electronic
mail), but no such notice, request, demand, claim or other communication shall
be deemed to have been duly given or received unless and until it actually is
received by the party for which it is intended and the notifying party can
provide evidence of such actual receipt.  Either party may change its address or
fax number for the receipt of notices, requests, demands, claims and other
communications hereunder by giving the other party notice of such change in the
manner herein set forth.

 
4

--------------------------------------------------------------------------------

 
 
11.         Assignments; Successors; No Third-Party Rights.  Neither party may
assign any of its rights or delegate or cause to be assumed any of its
obligations under this Agreement without the prior written consent of the other
party.  Subject to the preceding sentence, this Agreement shall apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties.  Nothing expressed or referred to in this
Agreement shall be construed to give any Person other than the parties hereto
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, except such rights as shall inure
to a successor or permitted assign pursuant to this Section 11.
 
12.         Waiver; Remedies Cumulative.  The rights and remedies of the parties
hereunder are cumulative and not alternative.  Neither any failure nor any delay
by either party in exercising any right, power or privilege under this Agreement
or any of the documents referred to in this Agreement shall operate as a waiver
of such right, power or privilege, and no single or partial exercise of any such
right, power or privilege shall preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege.  To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless made in writing and signed by the
other party, (b) no waiver that may be given by a party shall be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party shall be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.
 
13.         Governing Law.  This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by English law without
regard to conflicts-of-laws principles that would require the application of any
other law.
 
14.         Forum for Disputes; Costs.  Each party hereby agrees to the
exclusive jurisdiction of the International Chamber of Commerce in London with
respect to any claim or cause of action arising under or relating to this
Agreement, and waives personal service of any and all process upon it, and
consents that all services of process be made by registered or certified mail,
return receipt requested, directed to it at its address as set forth in Section
10 hereof, and service so made shall be deemed to be completed when
received.  Each party hereby waives any objection based on forum non conveniens
and waives any objection to venue of any action instituted hereunder.  Nothing
in this Section 14 shall affect the right of either party to serve legal process
in any other manner permitted by applicable law.

 
5

--------------------------------------------------------------------------------

 
 
If any Proceeding is brought in connection with this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees, accounting fees,
and other costs incurred in that Proceeding, in addition to any other relief to
which it may be entitled.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS SECTION 14 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY
TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING
TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
15.         Execution of Agreement.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original copy and all
of which, when taken together, shall be deemed to constitute one and the same
agreement.  The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

Jurg Walker    
By:
   
Name:
   
   
DEMATCO
   
By:
   
Name:
   
Its:
   

 
 

--------------------------------------------------------------------------------

 